UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7807


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CECIL MCDONALD DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:94-cr-00370-TSE-1)


Submitted:   April 12, 2010                 Decided:   April 22, 2010


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cecil McDonald Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cecil   McDonald    Davis       appeals    the     district   court’s

orders denying his petition to reopen the appeal period and his

motion for reconsideration.          We have reviewed the record and

find   no   reversible   error.      Accordingly,         we    affirm    for   the

reasons stated by the district court.                 United States v. Davis,

No. 1:94-cr-00370-TSE-1 (E.D. Va. filed Aug. 24, 2009 & entered

Aug. 27, 2009; filed Sept. 22, 2009 & entered Sept. 23, 2009).

We   dispense   with   oral    argument     because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2